Citation Nr: 0910535	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-38 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Fayetteville, Arkansas


THE ISSUE

1.  Entitlement to enrollment in, and access to, VA medical 
healthcare benefits for 2007.

2.  Entitlement to enrollment in, and access to, VA medical 
healthcare benefits for 2008.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran had active military service from October 1972 and 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision issued by the 
VAMC in Fayetteville, Arkansas.

The issue of entitlement to enrollment in, and access to, VA 
medical healthcare benefits for 2008 is addressed in the 
REMAND portion of the decision below and is being remanded to 
the VAMC.  VA will notify the Veteran if further action, on 
his part, is required.


FINDINGS OF FACT

1.  The Veteran applied for enrollment to the VA medical 
healthcare system after January 17, 2003, on July 27, 2007, 
and was assigned to priority group 8(g).

2.  He is a nonservice-connected veteran with no other 
special eligibility attribute, to include "low-income" 
status, that might qualify him for an improved priority group 
enrollment.


CONCLUSION OF LAW

1.  The VAMC appropriately placed the veteran in priority 
group 8(g) for determining entitlement to enrollment in, and 
access to, VA medical healthcare benefits.  38 U.S.C.A. §§ 
1705, 1706, 1710 (West 2002 & Supp. 2007); 38 C.F.R. § 17.36 
(2007).

2.  The criteria for enrollment in, and access to, VA medical 
healthcare benefits for 2007 are not met.  38 U.S.C.A. §§ 
1705, 1706 (West 2002 & Supp. 2007); 38 C.F.R. § 17.36 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
notes that, because the law is dispositive with regard to the 
veteran's claim for 2007, a review of VA's duty to notify and 
assist is not necessary.  VA is not required to meet the duty 
to notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); 
see also VAOPGCPREC 5-2004.

II.  Eligibility for VA Medical Healthcare

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a Health Benefits Renewal Form (VA Form 10-10EZ) 
to a VA medical facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low-income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. § 
1437a(b)(2) (West 2002 & Supp. 2007).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, VA 
will not enroll in the VA healthcare system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721 
(West 2002 & Supp. 2007); 38 C.F.R. § 17.36(c)(2); 68 Fed. 
Reg. 2,670-73 (Jan. 17, 2003).

The evidence in this case reflects that the veteran does have 
any service-connected disabilities, was not a former prisoner 
of war, was not awarded the Purple Heart medal, was not 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty, does 
not receive disability compensation under 38 U.S.C.A. § 1151, 
has not had disability compensation suspended because of the 
receipt of military retired pay, is not in receipt of 
compensation at the 10 percent rating level due to multiple 
noncompensable service-connected disabilities that clearly 
interfere with normal employability, does not receive 
increased pension based on need for regular aid and 
attendance or by reason of being permanently housebound, and 
has not been determined to be catastrophically disabled.  For 
these reasons, he does not meet the eligibility criteria for 
priority groups 1 through 4.  38 C.F.R. § 17.36(b)(1)-(4).

The veteran also has not been shown to be unable to defray 
the expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in 38 U.S.C.A. § 1722(b).  See 38 
U.S.C.A. §§ 1503, 1522, 1722 (West 2002 & Supp. 2007).

The record does not show that the veteran has been approved 
under title XIX of the Social Security Act, or is in receipt 
of a VA pension, and shows that he exceeded the income 
threshold.  On his Form 10-10EZ, the veteran reported one 
dependent (his spouse), and listed family (joint) income of 
$55,703.78, with $2,307 for estimated unreimbursed medical 
expenses ($3,000 - $693), for total countable family income 
of $53,396.78.  The income threshold is updated annually.  
For 2007, the income threshold was $33,350 and the geographic 
means test (GMT) was $25,850 for a veteran with one dependent 
residing in Newton County, Missouri.  The veteran's 2007 
countable income exceeded these means tests thresholds.

The veteran reported an additional $236,351.15 in net worth, 
consisting of cash, amount in bank accounts, value of other 
property or assets, and market value of land and buildings 
minus mortgages and liens, excluding his primary home.  The 
Secretary may refuse to make a determination that the 
veteran's attributable income is not greater than the 
threshold if the corpus of the estate is such that under all 
the circumstances it is reasonable that some part of the 
corpus of the estate be consumed for the veteran's 
maintenance.  38 U.S.C.A. § 1722(d)(1).  The terms "corpus of 
the estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life. 38 C.F.R. § 
3.275(b).  Because the veteran's reported joint income and 
net worth of $236,351.15 each far exceeds the 2007 income and 
GMT thresholds, he does not meet the eligibility criteria for 
priority group 5.

The veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service-connected 
disabilities but is nevertheless receiving compensation; 
therefore, he does not meet the eligibility criteria for 
priority group 6.  38 C.F.R. § 17.36(b)(6).

The veteran's family income and net worth as reported on an 
updated October 2007 Form 10-10EZ clearly exceeds the low-
income and GMT thresholds.  See 42 U.S.C.A. § 1437a(b)(2) 
(West 2002 & Supp. 2007).  In his notice of disagreement 
(NOD), the Veteran and his wife indicated that she had lost 
her job of 11 1/2 years at the end of July 2007, along with 
their medical insurance coverage; that they were offered 
COBRA insurance at $753 a month (which with co-pays and 
medication would soon drain their retirement savings); and 
that they applied for other medical insurance for which the 
veteran's wife was accepted but the Veteran was turned down 
due to that fact that he was still on blood thinner following 
a TIA in February 2003.  As the veteran's family income and 
net worth assets as reported on the updated October 2007 Form 
10-10EZ exceeds the low-income threshold for his county of 
residence, he does not meet the eligibility criteria for 
priority group 7.  38 C.F.R. § 17.36(b)(7).

Therefore, as a nonservice-connected veteran, he is in 
priority group 8(g).  Because he applied for enrollment after 
January 17, 2003, he is not eligible for enrollment for 2007.  
38 C.F.R. § 17.36(c)(2).

The Board is bound by the statutes and regulations governing 
entitlement to VA benefits.  38 U.S.C.A. § 7104(c) (West 2002 
& Supp. 2007).  In a case such as this one, where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim must be denied because of the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Because the law is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to enrollment in, and access to, VA medical 
healthcare benefits for 2007 is denied.


REMAND

With regard to the entitlement to enrollment in, and access 
to, VA medical healthcare benefits for 2008, as noted 
earlier, the veteran's spouse lost her job and their joint 
medical insurance coverage.  It is unclear whether the 
Veteran and his spouse decided to pay for COBRA coverage for 
both of them or whether they decided to pay only for coverage 
for the veteran's spouse and to forego coverage for the 
Veteran or to forego medical insurance coverage altogether.  
Moreover, although the veteran's spouse lost her job in July 
2007, there is no indication whether she is still unemployed.  

Based on the statements made in the NOD, the Veteran could 
potentially be eligible for enrollment under priority groups 
5 and 7 for 2008, if he meets the criteria.  Accordingly, the 
Board finds that a remand is necessary to determine the 
veteran's financial status. 

[Parenthetically, the Board notes that Public Law 110-329 
provides VA additional funding to allow expanded enrollment 
opportunity for certain priority 8 veterans who may have been 
previously denied enrollment in VA's healthcare system 
because their income exceeded VA's means tests thresholds.  
The new provision allows veterans whose incomes do not exceed 
these thresholds by more than 10 percent to enroll in VA's 
healthcare system.  The new provision is expected to take 
effect June 2009 and will be applied retroactively to all 
enrollment applications received on or after January 1, 2009.  
Those veterans whose application for enrollment was rejected 
due to exceeding the means tests and whose application was 
submitted and determined prior to January 1, 2009 need to 
submit a new application for enrollment in 2009 to take 
advantage of the relaxed income restrictions and are 
encouraged to contact VA's Health Benefits Service Center at 
1-877-222-VETS (8387) or on the web at 
www.va.gov/healtheligibility.] 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter explaining 
what is needed to establish placement in 
priority groups 5 and 7 for 2008, 
including how to qualify for "low-
income" status under 38 C.F.R. § 17.36, 
and what information and evidence is to 
be provided by VA and the Veteran, 
respectively.  In particular, the VAMC 
must provide the applicable Housing and 
Urban Development (HUD) low-income 
guidelines for veterans living in Newton 
County, Missouri, and explain what 
constitutes countable family income and 
assets and what the threshold for a 
veteran with one dependent is for 2008 
and the effect of net worth on 
entitlement to VA medical care should 
countable family income (less allowable 
medical expenses) be determined to be 
below the means tests thresholds for 
2008.  

2.  Ask the Veteran to provide an updated 
Form 10-10EZ for 2008, showing his and 
his spouse's income from all sources, 
deductible expenses, and net worth.

3.  Recalculate the veteran's and his 
spouse's income, deductible expenses and 
net worth for 2008, providing a clear and 
detailed explanation in the record of how 
the VAMC arrived at these figures (and if 
information from other sources is used, 
those sources should be identified).  The 
VAMC must make separate determinations as 
to (1) whether the Veteran is unable to 
defray the cost of necessary care under 
38 U.S.C.A. § 1722(a) (see 38 C.F.R. 
§ 17.36(b)(5)), and (2) whether he 
qualifies for "low-income" status under 
38 C.F.R. § 17.36(b)(7) and the 
applicable HUD low-income guidelines.    

4.  If enrollment in, and access to, VA 
medical healthcare benefits for 2008 is 
denied, the VAMC should issue the Veteran 
a supplemental statement of the case, 
including citation to all pertinent 
statutory and regulatory authority as to 
maximum thresholds for income and 
combined income and net worth under 
38 C.F.R. § 17.36(b)(5) and (7) and the 
applicable HUD low-income guidelines, and 
afford him an appropriate time to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


